 

Exhibit 10.28

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“this Lease”) is made as of this 15th day of November,
2013, between ARE-MARYLAND NO. 30, LLC, a Maryland limited liability company
(“Landlord”), and GENVEC, INC., a Delaware corporation (“Tenant”).

 

BASIC LEASE PROVISIONS

 

Address:Suite 220N, 910 Clapper Road, Gaithersburg, Maryland 20878.

 

Premises:That portion of the Project, containing approximately 6,489 rentable
square feet, as determined by Landlord, as shown on Exhibit A, Gaudreau, Inc.,
Landlord’s architect, has measured the area of the Premises pursuant to the 1996
Standard Method of Measuring Floor Area in Office Buildings as adopted by the
Building Owners and Managers Association (ANSI/BOMA Z65.1-1996) (“BOMA
Standards”). Tenant acknowledges receipt of such measurement and confirms that
(a) Tenant has had an opportunity to confirm such measurement with an architect
of its selection before the Commencement Date, and (b) such measurement shall be
conclusive as to the area of the Premises.

 

Project:The real property on which the building (“Building”) in which the
Premises are located, together with all improvements thereon and appurtenances
thereto as described on Exhibit B.

 





Base Rent: $9,706.46, per month Rentable Area of Premises: 6,489 sq. ft.    
Rentable Area of Project: 180,650 sq. ft. Tenant’s Share of Operating Expenses:
3.59%     Security Deposit: $97,064 Target Commencement Date: December 1, 2013  
  Rent Adjustment Percentage: 3%  







 



Base Term: Beginning on the Commencement Date and ending on October 31, 2019.  
  Permitted Use: research and development laboratory, office, manufacturing, and
other related uses otherwise in compliance with the provisions of Section 7
hereof.







 

Address for Rent Payment: Landlord’s Notice Address: For check payments remit
to: 385 E. Colorado Blvd., Suite 299   Pasadena, CA 91101 SunTrust Bank
Attention: Corporate Secretary P.O. Box 79840   Baltimore, MD 21279-0840  

 

For overnight courier remit to:

 

Lockbox # 79840

c/o SunTrust Bank

1000 Stewart Avenue

Glen Burnie, MD 21061

 

 

Tenant’s Notice Address:

Suite 220N

910 Clopper Road

Gaithersburg, MD 20878

Attn: General Counsel

 

 

 

  

With a copy (which shall not constitute notice)

to:

Hogan Lovells, US, LLP

555 13th Street, NW

Washington, D.C. 20004

Attn: Howard Rosenstock

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

x EXHIBIT A – PREMISES DESCRIPTION x EXHIBIT B – DESCRIPTION OF PROJECT x
EXHIBIT C – WORK LETTER x EXHIBIT D – COMMENCEMENT DATE x EXHIBIT E – RULES AND
REGULATIONS x EXHIBIT F – TENANT’S PERSONAL PROPERTY x EXHIBIT G – NOTIFICATION
OF THE   PRESENCE OF ASBESTOS CONTAINING   MATERIALS  

 

1.       Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.” Landlord reserves the right to modify Common Areas,
provided that such modifications do not materially adversely affect Tenant’s use
of the Premises for the Permitted Use.

 

2.       Delivery; Acceptance of Premises; Commencement Date. Landlord shall use
reasonable efforts to deliver the Premises to Tenant on or before the Target
Commencement Date, with Landlord’s Work Substantially Complete (“Delivery” or
“Deliver”). If Landlord fails to timely Deliver the Premises, Landlord shall not
be liable to Tenant for any loss or damage resulting therefrom, and this Lease
shall not be void or voidable except as provided herein. If Landlord does not
Deliver the Premises within 20 days of the Target Commencement Date for any
reason other than Force Majeure Delays, this Lease may be terminated by Tenant
by written notice to Landlord, and if so terminated: (a) the Security Deposit,
or any balance thereof (i.e., after deducting therefrom all amounts to which
Landlord is entitled under the provisions of this Lease), shall be returned to
Tenant, and (b) neither Landlord nor Tenant shall have any further rights,
duties or obligations under this Lease, except with respect to provisions which
expressly survive termination of this Lease. As used herein, (i) “Landlord’s
Work” means the work to the Premises to be performed by Landlord described on
Exhibit C, (ii) “Force Majeure Delays” means delays arising by reason of any
Force Majeure (as defined in Section 34), and (iii) “Substantially Completed” or
“Substantially Complete” means the substantial completion of Landlord’s Work (A)
in a good and workmanlike manner, (B) in accordance with the requirements
described in Exhibit C, and (C) in accordance with all applicable Legal
Requirements (as defined in Section 7 hereof), subject only to normal “punch
list” items that do not materially impair Tenant’s use and enjoyment of the
Premises. If Tenant shall not elect to void this Lease within 5 business days of
the lapse of such 20 day period, such right to void this Lease shall be waived
and this Lease shall remain in full force and effect.

 

The “Commencement Date” shall mean the date of this Lease. The “Rent
Commencement Date” shall be December 1, 2013. Upon request of Landlord, Tenant
shall execute and deliver a written acknowledgment of the Commencement Date, the
Rent Commencement Date, and the expiration date of the Term when such are
established in the form of the “Acknowledgement of Commencement Date” attached
to this Lease as Exhibit D; provided, however, Tenant’s failure to execute and
deliver such acknowledgment shall not affect Landlord’s rights hereunder. The
“Term” of this Lease shall be the Base Term, as defined above in the Basic Lease
Provisions, and the Extension Term that Tenant may elect pursuant to Section 39
hereof.

 

Except as set forth in the Work Letter, if applicable: (i) Tenant shall accept
the Premises in their condition as of the Commencement Date, subject to all
applicable Legal Requirements; (ii) Landlord shall have no obligation for any
defects in the Premises (other than matters of maintenance and repair for which
Landlord is expressly responsible under this Lease); and (iii) Tenant’s taking
possession of the Premises shall be conclusive evidence that Tenant accepts the
Premises and that the Premises were in good condition at the time possession was
taken. Tenant may occupy the Premises after the Commencement Date; provided,
however, that any such occupancy of the Premises by Tenant after the
Commencement Date shall be subject to all of the terms and conditions of this
Lease. The Premises shall include the following located in the Premises as of
the Rent Commencement Date: furniture,

 

 2 

 

  

fixed and non-moveable cabinetry and casework, chemical fume hood, bench tops,
and other movable laboratory equipment; provided, however, that Tenant shall
have the right, by no later than 5 business days before the Rent Commencement
Date, to send notice to Landlord to remove all or any part of the furniture
located in the Premises, whereupon Landlord shall remove such furniture from the
Premises at its sole cost and expense within 15 days after receipt of such
notice. If Tenant does not timely exercise its right to request Landlord to
remove such furniture, such furniture, together with such fixed and non-moveable
cabinetry and casework, chemical fume hood, bench tops, and other movable
laboratory equipment located in the Premises shall be surrendered to Landlord on
the expiration or earlier termination of this Lease in good condition and
repair, ordinary wear and tear excepted, and otherwise in accordance with the
provisions of this Lease.

 

Tenant agrees and acknowledges that, except as set forth in the Work Letter,
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of all or any portion of the Premises or
the Project, and/or the suitability of the Premises or the Project for the
conduct of Tenant’s business, and Tenant waives any implied warranty that the
Premises or the Project are suitable for the Permitted Use. This Lease
constitutes the complete agreement of Landlord and Tenant with respect to the
subject matter hereof and supersedes any and all prior representations,
inducements, promises, agreements, understandings and negotiations which are not
contained herein. Landlord in executing this Lease does so in reliance upon
Tenants representations, warranties, acknowledgments and agreements contained
herein.

 

3.        Rent.

 

(a)       Base Rent. The first month’s Base Rent and the Security Deposit shall
be due and payable on delivery of an executed copy of this Lease to Landlord.
Beginning on the Rent Commencement Date (but subject to the Rental Abatement [as
defined in Section 4]), Tenant shall pay to Landlord in advance, without demand,
abatement, deduction or set-off, monthly installments of Base Rent on or before
the first day of each calendar month during the Term hereof, in lawful money of
the United States of America, at the office of Landlord for payment of Rent set
forth above, or to such other person or at such other place as Landlord may from
time to time designate in writing. Payments of Base Rent for any fractional
calendar month shall be prorated. The obligation of Tenant to pay Base Rent and
other sums to Landlord and the obligations of Landlord under this Lease are
independent obligations. Tenant shall have no right at any time to abate,
reduce, or set-off any Rent (as defined in Section 5) due hereunder except for
any abatement as may be expressly provided in this Lease.

 

(b)       Additional Rent. In addition to Base Rent, Tenant agrees to pay to
Landlord as additional rent (“Additional Rent”): (i) Tenant’s Share of
“Operating Expenses” (as defined in Section 5), and (ii) any and all other
amounts Tenant assumes or agrees to pay under the provisions of this Lease,
including, without limitation, any and all other sums that may become due by
reason of any default of Tenant or failure to comply with the agreements, terms,
covenants and conditions of this Lease to be performed by Tenant, after any
applicable notice and cure period.

 

4.       Base Rent Adjustments. Base Rent shall be increased on each anniversary
of the first day of the first full month during the Term of this Lease (each an
“Adjustment Date”) by multiplying the Base Rent payable immediately before such
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the Base Rent payable immediately before such Adjustment Date. Base
Rent, as so adjusted, shall thereafter be due as provided herein. Base Rent
adjustments for any fractional calendar month shall be prorated.

 

(a)       Provided Tenant is not in Default hereunder. Landlord hereby grants
Tenant an abatement (“Rental Abatement”) of the Base Rent and Tenants Share of
Operating Expenses (but Tenant shall pay the cost of any electricity consumed
within the Premises from and after the Rent Commencement Date) payable hereunder
for the period beginning on the Rent Commencement Date and ending on October 31,
2014. Thereafter, Tenant shall pay the full amount of Base Rent and Tenant’s
Share of Operating Expenses due in accordance with the provisions of this Lease.
Notwithstanding anything to the contrary in this Section 4(a) the adjustment in
the Base Rent as set forth in this Section 4 shall be based on the full and
unabated amount of Base Rent payable for the 12 month period from and after the
Rent Commencement Date.

 

5.       Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (“Annual
Estimate”), which may be revised by Landlord from

 

 3 

 

  

time to time during such calendar year. Beginning on the Rent Commencement Date
(but subject to the Rental Abatement), Tenant shall pay Landlord on or before
the first day of each calendar month during the Term hereof an amount equal to
1/12th of Tenant’s Share of the Annual Estimate. Payments for any fractional
calendar month shall be prorated.

 

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, Taxes (as defined in
Section 9) capital repairs and improvements amortized over the lesser of 10
years and the useful life of such capital items, and the costs of Landlord’s
third party property manager or, if there is no third party property manager,
administration rent, but such management cost shall not exceed an amount equal
to 4% of Base Rent), excluding only:

 

(a)       the original construction costs of the Project and renovation prior to
the date of this Lease and costs of correcting defects in such original
construction or renovation;

 

(b)       capital expenditures for expansion of the Project;

 

(c)       interest, principal payments of Mortgage (as defined in Section 27)
debts of Landlord, financing costs and amortization of funds borrowed by
Landlord, whether secured or unsecured and all payments of base rent (but not
taxes or operating expenses) under any ground lease or other underlying lease of
all or any portion of the Project;

 

(d)       depreciation of the Project (except for capital improvements, the cost
of which are includable in Operating Expenses);

 

(e)       advertising, legal and space planning expenses and leasing commissions
and other costs and expenses incurred in procuring and leasing space to tenants
for the Project, including any leasing office maintained in the Project, free
rent and construction allowances for tenants;

 

(f)       legal and other expenses incurred in the negotiation or enforcement of
leases;

 

(g)       completing, fixturing, improving, renovating, painting, redecorating
or other work, which Landlord pays for or performs for other tenants within
their premises, and costs of correcting defects in such work:

 

(h)       costs of utilities outside normal business hours sold to tenants of
the Project;

 

(i)       costs to be reimbursed by other tenants of the Project or Taxes to be
paid directly by Tenant or other tenants of the Project, whether or not actually
paid;

 

(j)       salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project;

 

(k)       general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

 

(l)       costs (including attorneys’ fees and costs of settlement, judgments
and payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

 

(m)       costs incurred by Landlord due to the violation by Landlord, its
employees, agents or contractors or any tenant of the terms and conditions of
any lease of space in the Project or any Legal Requirement (as defined in
Section 7);

 

 4 

 

  

(n)       penalties, fines or interest incurred as a result of Landlord’s
inability or failure to make payment of Taxes and/or to file any tax or
informational returns when due, or from Landlord’s failure to make any payment
of Taxes required to be made by Landlord hereunder before delinquency;

 

(o)       overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

 

(p)       costs of Landlord’s charitable or political contributions, or of fine
art maintained at the Project;

 

(q)       costs in connection with services (including electricity), items or
other benefits of a type which are not standard for the Project and which are
not available to Tenant without specific charges therefor, but which are
provided to another tenant or occupant of the Project, whether or not such other
tenant or occupant is specifically charged therefor by Landlord;

 

(r)       costs incurred in the sale or refinancing of the Project;

 

(s)       net income taxes of Landlord or the owner of any interest in the
Project (except to the extent such net income taxes are in substitution for any
Taxes payable hereunder), franchise, capital stock, gift, estate or inheritance
taxes or any federal, state or local documentary taxes imposed against the
Project or any portion thereof or interest therein; and

 

(t)       any expenses otherwise includable within Operating Expenses to the
extent actually reimbursed by persons other than tenants of the Project under
leases for space in the Project.

 

Notwithstanding any contrary provision contained in this Section 5, each line
item of the Controllable Operating Expenses (as defined below) shall be capped
so that no increase in any calendar year, on a line-item basis, exceeds 10% over
the prior year’s line-item amount on a non-cumulative basis. As a result, the
actual annual increase in each line item of Controllable Operating Expenses in
any given calendar year from and after calendar year 2014 may be less than or
equal to 10% (but shall not exceed 10% in any such year). For purposes of this
Lease, “Controllable Operating Expenses” means all Operating Expenses except
real estate taxes, utilities, snow and ice removal, and insurance premiums
(provided insurance costs are competitively bid annually) (such exceptions
collectively referred to herein as the “Non-Controllable Operating Expenses”).

 

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year. and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.

 

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 180 days after Tenant’s receipt thereof, shall contest any item therein
by giving written notice to Landlord, specifying each item contested and the
reason therefor. If, during such 180 day period, Tenant reasonably and in good
faith questions or contests the accuracy of Landlord’s statement of Tenant’s
Share of Operating Expenses, Landlord will provide Tenant with access to
Landlord’s books and records relating to the operation of the Project and such
reasonable additional information as appropriate to be responsive to any
Tenant’s questions (“Expense Information”). If after Tenant’s review of such
Expense Information, Landlord and Tenant cannot agree upon the amount of
Tenant’s Share of Operating Expenses, then Tenant shall have the right to have
an independent public accounting firm selected by Tenant from among the 5
largest (as measured by the number of certified public accountants) operating in
the greater Washington, D.C. metropolitan area, working pursuant to a fee
arrangement other than a contingent fee (at

 

 5 

 

  

Tenant’s sole cost and expense) and approved by Landlord (which approval shall
not be unreasonably withheld or delayed), audit and/or review the Expense
Information for the year in question (“Independent Review”). The results of any
such Independent Review shall be binding on Landlord and Tenant. If the
Independent Review shows that the payments actually made by Tenant with respect
to Operating Expenses for the calendar year in question exceeded Tenant’s Share
of Operating Expenses for such calendar year, Landlord shall at Landlord’s
option either (i) credit the excess amount to the next succeeding installments
of estimated Operating Expenses or (ii) pay the excess to Tenant within 30 days
after delivery of such statement, except that after the expiration or earlier
termination of this Lease or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord. If the Independent Review shows that Tenant’s payments with
respect to Operating Expenses for such calendar year were less than Tenant’s
Share of Operating Expenses for the calendar year, Tenant shall pay the
deficiency to Landlord within 30 days after delivery of such statement. If the
Independent Review shows that Tenant has overpaid with respect to Operating
Expenses by more than 5% in any calendar year then Landlord shall reimburse
Tenant for all costs, expenses, and fees (including reasonable attorneys’ fees)
incurred by Tenant for the Independent Review. Operating Expenses for the
calendar years in which Tenant’s obligation to share therein begins and ends
shall be prorated. Notwithstanding anything set forth herein to the contrary, if
the Project is not at least 95% occupied on average during any year of the Term,
Tenant’s Share of Operating Expenses for such year shall be computed as though
the Project had been 95% occupied on average during such year, with appropriate
adjustment of only those Operating Expenses that vary with occupancy.

 

“Tenant’s Share” shall be the percentage set forth in the Basic Lease Provisions
as Tenant’s Share as reasonably adjusted by Landlord for changes in the physical
size of the Premises or the Project occurring thereafter. Landlord may charge
Tenant separately for any item of expense or cost reimbursable by Tenant that
relates to a repair, replacement, or service that benefits only the Premises or
that varies with occupancy or use. Base Rent, Tenant’s Share of Operating
Expenses and ail other amounts payable by Tenant to Landlord hereunder are
collectively referred to herein as “Rent.”

 

6.       Security Deposit. Tenant shall deposit with or provide to Landlord,
upon delivery of an executed copy of this Lease to Landlord, a security deposit
(“Security Deposit”) for the performance of all of Tenant’s obligations
hereunder in the amount set forth in the Basic Lease Provisions, which Security
Deposit shall be in the form of an unconditional and irrevocable letter of
credit (“Letter of Credit”): (i) in form and substance satisfactory to Landlord,
(ii) naming Landlord as beneficiary, (iii) expressly allowing Landlord to draw
upon it at any time from time to time by delivering to the issuer notice that
Landlord is entitled to draw thereunder, (iv) issued by an FDIC-insured
financial institution satisfactory to Landlord, and (v) redeemable by
presentation of a sight draft in the state of Maryland. If Tenant does not
provide Landlord with a substitute Letter of Credit complying with ail of the
requirements hereof at least 10 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold or apply the funds drawn in cash
without obligation for interest thereon as the Security Deposit. The Security
Deposit shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default. Upon the
occurrence of a Default (as defined in Section 20), Landlord may use all or any
part of the Security Deposit to pay delinquent payments due under this Lease and
any other charges, liabilities, or amounts owing under this Lease, and the cost
of any damage, injury, expense or liability caused by such Default, without
prejudice to any other remedy provided herein or provided by law. Upon any such
use of all or any portion of the Security Deposit and except as otherwise
provided in the last paragraph of this Section, Tenant shall pay Landlord on
demand the amount that will restore the Security Deposit to the amount set forth
in the Basic Lease Provisions. Tenant hereby waives the provisions of any law,
now or hereafter in force, which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of Rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums owing under this Lease
and any other sums reasonably necessary to compensate Landlord for any other
loss or damage, foreseeable or unforeseeable, caused by the act or omission of
Tenant or any officer, employee, agent or invitee of Tenant. Upon bankruptcy or
other debtor-creditor proceedings involving Tenant, the Security Deposit shall
be deemed to be applied first to the payment of Rent (including, but not limited
to, any Rental Abatement) and other charges due Landlord for periods prior to
the filing of such proceedings. Upon any such use of all or any portion of the
Security Deposit, Tenant shall, within 5 days after demand from Landlord,
restore the Security Deposit to its original amount. If Tenant shall fully
perform every provision of this Lease to be performed by Tenant, the Security
Deposit, or any balance thereof (i.e., after deducting therefrom all amounts to
which Landlord is entitled under the provisions of this Lease), shall be
returned

 

 6 

 

  

to Tenant (or, at Landlord’s option, to the last assignee of Tenant’s interest
hereunder) within 60 days after the expiration or earlier termination of this
Lease.

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

 

The Security Deposit shall be reduced in accordance with the following
conditions and schedule: (i) if Tenant has not been in Default for the first 36
month period of the Base Term, the Security Deposit shall be reduced by an
amount equal to $38,825.84, and (ii) if Tenant has not been in Default for the
first 48 month period of the Base Term, the Security Deposit shall be further
reduced by an amount equal to $38,825.84 (as reduced, the “Reduced Security
Deposit”). Except as otherwise provided in this paragraph, if Landlord returns
to Tenant any portion of the Security Deposit in accordance with this Section,
then from and after the date such monies are returned to Tenant, the “Security
Deposit” shall be deemed to be the Reduced Security Deposit for all purposes of
this Lease. The foregoing reduction shall be effectuated by Tenant replacing the
Letter of Credit then being held by Landlord with a new Letter of Credit
(complying with the terms of this Lease) in the amount then required to be
maintained with Landlord pursuant to the foregoing provisions (or amending the
then existing Letter of Credit to the amount then required to be maintained with
Landlord pursuant to the foregoing provisions). The Reduced Security Deposit
shall be increased in accordance with the terms of this Section if Tenant is in
Default hereunder on more than 2 occasions after such reduction, If Tenant is in
Default hereunder on more than 2 occasions after such reduction, the Security
Deposit shall be increased to its original amount. Such increased Security
Deposit shall be paid or delivered to Landlord within 10 days of Landlord’s
written demand. If Tenant is required to increase the Reduced Security Deposit
in accordance with this Section, then from and after the date such monies or
Letter of Credit are deposited with Landlord, the “Security Deposit” shall be
deemed to be the amount then held by Landlord hereunder.

 

7.       Use. The Premises shall be used solely for the Permitted Use set forth
in the Basic Lease Provisions, and in compliance with all laws, orders,
judgments, ordinances, regulations, codes, directives, permits, licenses,
covenants and restrictions now or hereafter applicable to the Premises, and to
the use and Occupancy thereof, including, without limitation, the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with the regulations
promulgated pursuant thereto, “ADA”) (collectively, “Legal Requirements” and
each, a “Legal Requirement”). Tenant shall, upon 7 days’ written notice from
Landlord, discontinue any use of the Premises which is declared by any
Governmental Authority (as defined in Section 9) having jurisdiction to be a
violation of a Legal Requirement. Tenant will not use or permit the Premises to
be used for any purpose or in any manner that would void Tenant’s or Landlord’s
insurance, increase the insurance risk, or cause the disallowance of any
sprinkler or other credits. Tenant shall not permit any part of the Premises to
be used as a “place of public accommodation”, as defined in the ADA or any
similar legal requirement. Tenant shall reimburse Landlord promptly upon demand
for any additional premium charged for any such insurance policy by reason of
Tenant’s failure to comply with the provisions of this Section or otherwise
caused by Tenant’s use and/or occupancy of the Premises. Tenant will use the
Premises in a careful, safe and proper manner and will not commit or permit
waste, overload the floor or structure of the Premises, subject the Premises to
use that would damage the Premises or obstruct or interfere with the rights of
Landlord or other tenants or occupants of the Project, including conducting or
giving notice of any auction, liquidation, or going out of business sale on the
Premises, or using or allowing the Premises to be used for any unlawful purpose.
Tenant shall cause any equipment or machinery to be installed in the Premises so
as to reasonably prevent sounds or vibrations from the Premises from extending
into Common Areas, or other space in the Project. Tenant shall not place any
machinery or equipment weighing 500 pounds or more in or upon the Premises or
transport or move such items through the Common Areas of the Project or in the
Project elevators without the prior written consent of Landlord. Except as may
be provided under the Work Letter, Tenant shall not, without the prior written
consent of Landlord, use the Premises in any manner which will require
ventilation, air exchange, heating, gas, steam, electricity or water beyond the
existing capacity of the Project as proportionately allocated to the Premises
based upon Tenant’s Share as usually furnished for the Permitted Use.

 

 7 

 

  

(a)       Modifications to Common Areas. Landlord shall, as an Operating Expense
(to the extent such Legal Requirement is enacted after the Commencement Date and
is generally applicable to similar buildings in the area in which the Project is
located) or at Tenant’s expense (to the extent such Legal Requirement is
applicable solely by reason of Tenant’s, as compared to other tenants of the
Project, particular use of the Premises) make any alterations or modifications
to the Common Areas or the exterior of the Building that are required by such
Legal Requirements, including the ADA. Tenant, at its sole expense, shall make
any alterations or modifications to the interior of the Premises that are
required by such Legal Requirements (including, without limitation, compliance
of the Premises with the ADA. Notwithstanding any other provision herein to the
contrary, Tenant shall be responsible for any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Legal Requirements, and Tenant shall indemnify, defend, hold and
save Landlord harmless from and against any and all Claims arising out of or in
connection with any failure of the Premises to comply with any Legal
Requirement.

 

8.       Holding Over. If, with Landlord’s express written consent, Tenant
retains possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (Si) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to 150% of Base Rent (plus 100% of Operating Expenses) in effect during
the last 30 days of the Term, and (B) Tenant shall be responsible for all
damages suffered by Landlord resulting from or occasioned by Tenant’s holding
over (including, from and after 60 days after the end of the Term, consequential
damages if Landlord has advised Tenant in advance of any particular
consequential damages that Landlord may incur or suffer as a result of Tenant’s
holding over, including, without limitation, consequential damages that Landlord
may incur or suffer by reason of Landlord’s inability to lease the Premises or
deliver occupancy to a particular tenant). No holding aver by Tenant, whether
with or without consent of Landlord, shall operate to extend this Lease except
as otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises. Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

 

9.       Taxes. Landlord shall pay, as part of Operating Expenses, all taxes,
levies, fees, assessments and governmental charges of any kind, existing as of
the Commencement Date or thereafter enacted (collectively referred to as
“Taxes”), imposed by any federal, state, regional, municipal, local or other
governmental authority or agency upon the Project, including, without
limitation, quasi-public agencies (collectively, “Governmental Authority”)
during the Term, including, without limitation, all Taxes: (i) imposed on or
measured by or based, in whole or in part, on rent payable to (or gross receipts
received by) Landlord under this Lease and/or from the rental by Landlord of the
Project or any portion thereof, or (ii) based on the square footage, assessed
value or other measure or evaluation of any kind of the Premises or the Project,
or (iii) assessed or imposed by or on the operation or maintenance of any
portion of the Premises or the Project, including parking, or (iv) assessed or
imposed by, or at the direction of, or resulting from Legal Requirements, or
interpretations thereof, promulgated by any Governmental Authority, or (v)
imposed as a license or other fee, charge, tax, or assessment on Landlord’s
business or occupation of leasing space in the Project. Landlord may contest by
appropriate legal proceedings the amount, validity, or application of any Taxes
or liens securing Taxes. Taxes shall not include any net income taxes imposed on
Landlord except to the extent such net income taxes are in substitution for any
Taxes payable hereunder. If any such Tax is levied or assessed directly against
Tenant, then Tenant shall be responsible for and shall pay the same at such
times and in such manner as the taxing authority shall require. Tenant shall
pay, prior to delinquency, any and all Taxes levied or assessed against any
personal property or trade fixtures placed by Tenant in the Premises, whether
levied or assessed against Landlord or Tenant. If any Taxes on Tenant’s personal
property or trade fixtures are levied against Landlord or Landlord’s property,
or if the assessed valuation of the Project is increased by a value attributable
to improvements in or alterations to the Premises, whether owned by Landlord or
Tenant and whether or

 

 8 

 

  

not affixed to the real property so as to become a part thereof, higher than the
base valuation on which Landlord from time-to-time allocates Taxes to all
tenants in the Project, Landlord shall have the right, but not the obligation,
to pay such Taxes. Landlord’s determination of any excess assessed valuation
shall be binding and conclusive, absent manifest error. The amount of any such
payment by Landlord shall constitute Additional Rent due from Tenant to Landlord
immediately upon demand.

 

10.       Parking. Subject to all Legal Requirements, Force Majeure, a Taking
(as defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, at no cost or fee to Tenant and in
common with other tenants of the Project pro rata in accordance with the
rentable area of the Premises and the rentable areas of the Project occupied by
such other tenants, to park in those areas designated for non-reserved parking,
subject in each case to Landlord’s rules and regulations. Landlord may allocate
parking spaces among Tenant and other tenants in the Project pro rata as
described above if Landlord determines that such parking facilities are becoming
crowded. Landlord shall not be responsible for enforcing Tenant’s parking rights
against any third parties, including other tenants of the Project. As of the
Commencement Date, the current parking ratio is 3.6 standard sized spaces per
1,000 leased rentable square feet.

 

11.       Utilities, Services. Landlord shall provide, subject to the terms of
this Section 11, janitorial services to the Common Areas, water, electricity,
heat, light, power, telephone, sewer, and other utilities (including gas and
fire sprinklers to the extent the Project is plumbed for such services), and
refuse and trash collection (collectively, “Utilities’’). Landlord shall pay, as
Operating Expenses or subject to Tenant’s reimbursement obligation, for all
Utilities used on the Project, all maintenance charges for Utilities, and any
storm sewer charges or other similar charges for Utilities imposed by any
Governmental Authority or Utility provider, and any taxes, penalties, surcharges
or similar charges thereon. Landlord may cause, at its expense, any Utilities
serving the Premises to be separately metered or charged directly to Tenant by
the provider. Tenant shall pay directly to the Utility provider, prior to
delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term. Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord. No interruption or
failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or the abatement of Rent. Tenant agrees to limit use
of water and sewer with respect to Common Areas to normal restroom use.

 

12.       Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems, but which shall otherwise not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Tenant may elect to modify the Premises in the future and build out a higher
ratio of office to lab or lab to office. Tenant’s design and construction of all
future modifications shall be in accordance with plans and drawing approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. if Landlord approves any Alterations, Landlord may impose reasonable
conditions on Tenant in connection with the commencement, performance and
completion of such Alterations. Any request for approval shall be in writing,
delivered not less than 10 days in advance of any proposed construction, and
accompanied by plans, specifications, bid proposals, work contracts and such
other information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials. Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal Requirements. Tenant
shall cause, at its sole cost and expense, all Alterations to comply with
insurance requirements and with Legal Requirements and shall implement at its
sole cost and expense any alteration or modification required by Legal
Requirements as a result of any Alterations. Except regarding initial
Alterations (which shall not be subject to any Landlord charge or fee) Tenant
shall pay to Landlord, as Additional Rent, on demand an amount equal to
Landlord’s actual costs (not to exceed 4% of all hard costs incurred by Tenant
or its contractors or agents) in connection with any Alteration to cover
Landlord’s overhead and expenses for plan review, coordination, scheduling and
supervision. Before Tenant begins any Alteration, Landlord may post on and about
the Premises notices of non-

 

 9 

 

  

responsibility pursuant to applicable law. Tenant shalt reimburse Landlord for,
and indemnify and hold Landlord harmless from, any expense incurred by Landlord
by reason of faulty work done by Tenant or its contractors or inadequate
cleanup.

 

Tenant shall furnish security or make other arrangements satisfactory to
Landlord to assure payment for the completion of all Alterations work free and
clear of liens, and shall provide (and cause each contractor or subcontractor to
provide) certificates of insurance (in form and substance satisfactory to
Landlord; form ACORD 28 [2006/07] is not satisfactory to Landlord) for workers’
compensation and other coverage in amounts and from an insurance company
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction. Upon completion of any
Alterations, Tenant shall deliver to Landlord: (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) ‘‘as built’
plans for any such Alteration,

 

Other than (i) the items, if any, listed on Exhibit F attached hereto, (ii) any
items agreed by Landlord in writing to be included on Exhibit F in the future,
and (iii) any trade fixtures, machinery, equipment and other personal property
not paid for by Landlord that may be removed without material damage to the
Premises, which damage shall be repaired (including capping or terminating
utility hookups behind walls) by Tenant during the Term (collectively, “Tenant’s
Property”), ail property of any kind paid for by Landlord, all Alterations, real
property fixtures, built-in machinery and equipment, built-in casework and
cabinets and other similar additions and improvements built into the Premises so
as to become an integral part of the Premises such as fume hoods which penetrate
the roof or plenum area, built-in cold rooms, built-in warm rooms, walk-in cold
rooms, walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch (collectively,
“Installations”) shall be and shall remain the property of Landlord during the
Term and following the expiration or earlier termination of the Term, shall not
be removed by Tenant at any time during the Term and shalt remain upon and be
surrendered with the Premises as a part thereof in accordance with Section 28
following the expiration or earlier termination of this Lease; provided,
however, that Landlord shall, at the time its approval of such Installation is
requested, notify Tenant if it has elected to cause Tenant to remove such
Installation upon the expiration or earlier termination of this Lease; provided,
further, however, that Tenant need not remove, and such Landlord election shall
not apply to (y) any Installation that is in the Premises on the Commencement
Date, and (z) the Generator (as defined below). Subject to the immediately
preceding sentence, if Landlord so elects, Tenant shall remove such Installation
upon the expiration or earlier termination of this Lease and restore any damage
caused by or occasioned as a result of such removal, including, when removing
any of Tenant’s Property which was plumbed, wired or otherwise connected to any
of the Building Systems, capping off all such connections behind the walls of
the Premises and repairing any holes. During any such restoration period, Tenant
shall pay Rent to Landlord as provided herein as if said space were otherwise
occupied by Tenant.

 

13.       Landlord’s Repairs. Landlord, as an Operating Expense, shall maintain
all of the structural, exterior, parking and other Common Areas of the Project,
including HVAC, plumbing, fire sprinklers, elevators and all other building
systems serving the Premises and other portions of the Project (“Building
Systems”), in good repair, reasonable wear and tear and uninsured losses and
damages caused by Tenant, or by any of Tenant’s agents, servants, employees,
invitees and contractors (collectively, “Tenant Parties”) excluded. Losses and
damages caused by Tenant or any Tenant Party shall be repaired by Landlord, to
the extent not covered by insurance, at Tenant’s sole cost and expense. Landlord
reserves the right to stop Building Systems services when necessary (i) by
reason of accident or emergency, or (ii) for planned repairs, alterations or
improvements, which are, in the judgment of Landlord, desirable or necessary to
be made, until said repairs, alterations or improvements shall have been
completed, Landlord shall have no responsibility or liability for failure to
supply Building Systems services during any such period of interruption;
provided, however, that Landlord shall, except in case of emergency, make a
commercially reasonable effort to give Tenant 24 hours advance notice of any
planned stoppage of Building Systems services for routine maintenance, repairs,
alterations or improvements. Tenant shall promptly give Landlord written notice
of any repair required by Landlord pursuant to this Section, after which
Landlord shall have a reasonable opportunity to effect such repair. Landlord
shall not be liable for any failure to make any repairs or to perform any
maintenance unless such failure shall persist for an unreasonable time after
Tenant’s written notice of the need for such repairs or maintenance. Tenant
waives its rights under any state or local law to terminate this Lease or to
make such repairs at Landlord’s expense and agrees that the parties’ respective
rights with respect to

 

 10 

 

  

such matters shall be solely as set forth herein. Repairs required as the result
of fire, earthquake, flood, vandalism, war, or similar cause of damage or
destruction shall be controlled by Section 18.

 

14.       Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its
expense, shall repair, replace and maintain in good condition all portions of
the Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls. Such repair
and replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term. Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 10 days
of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure Of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.

 

15.       Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after the filing thereof, at Tenant’s sole cost and shall
otherwise keep the Premises and the Project free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Should
Tenant fail to discharge any lien described herein, Landlord shall have the
right, but not the obligation, to pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title to the Project
and the cost thereof shall be immediately due from Tenant as Additional Rent. If
Tenant shall lease or finance the acquisition of office equipment, furnishings,
or other personal property of a removable nature utilized by Tenant in the
operation of Tenant’s business, Tenant warrants that any Uniform Commercial Code
Financing Statement filed as a matter of public record by any lessor or creditor
of Tenant will upon its face or by exhibit thereto indicate that such Financing
Statement is applicable only to removable personal property of Tenant located
within the Premises. In no event shall the address of the Project be furnished
on the statement without qualifying language as to applicability of the lien
only to removable personal property, located in an identified suite held by
Tenant.

 

16.       Indemnification. Tenant hereby indemnifies and agrees to defend, save
and hold Landlord harmless from and against any and all Claims for injury or
death to persons or damage to property occurring within or about the Premises,
arising directly or indirectly out of use or occupancy of the Premises or a
Default by Tenant in the performance of any of its obligations hereunder, unless
caused solely by the willful misconduct or gross negligence of Landlord.
Landlord shall not be liable to Tenant for, and Tenant assumes all risk of
damage to, personal property (including, without limitation, loss of records
kept within the Premises). Tenant further waives any and all Claims for injury
to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records). Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party.

 

17.       Insurance. Landlord shall maintain all risk property and, if
applicable, sprinkler damage insurance covering the full replacement cost of the
Project or such lesser coverage amount as Landlord may elect provided such
coverage amount is not less than 90% of such full replacement cost. Landlord
shall further procure and maintain commercial general liability insurance with a
single loss limit of not less than $2,000,000 for bodily injury and property
damage with respect to the Project. Landlord may, but is not obligated to,
maintain such other insurance and additional coverages as it may deem necessary,
including, but not limited to, flood, environmental hazard and earthquake, loss
or failure of building equipment, errors and omissions, rental loss during the
period of repair or rebuilding, workers’ compensation insurance and fidelity
bonds for employees employed to perform services and insurance for any
improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
such are made a part of the Project. All such insurance shall be included as
part of the Operating Expenses. The Project may be included in a blanket policy
(in which case the cost of such insurance allocable to the Project will be
determined by Landlord based upon the insurer’s cost calculations). Tenant shall
also reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of Tenant’s use of the Premises.

 

 11 

 

  

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenants expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance policy shall name Landlord and
Alexandria Real Estate Equities, Inc., and its and their respective members,
officers, directors, employees, managers, and agents (collectively, “Landlord
Parties”), as additional insureds; insure on an occurrence and not a claims-made
basis; be issued by insurance companies which have a rating of not less than
policyholder rating of A and financial category rating of at least Class VII in
“Best’s Insurance Guide”; shall not be cancelable for nonpayment of premium
unless 30 days prior written notice shall have been given to Landlord from the
insurer; contain a hostile fire endorsement and a contractual liability
endorsement; and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies). Copies of such policies (if requested by Landlord), or
certificates of insurance (in form and substance satisfactory to Landlord; form
ACORD 28 12006107) is not satisfactory to Landlord) showing the limits of
coverage required hereunder and showing Landlord as an additional insured, along
with reasonable evidence of the payment of premiums for the applicable period,
shall be delivered to Landlord by Tenant upon commencement of the Term and upon
each renewal of said insurance. Tenant’s policy may be a “blanket policy” with
an aggregate per location endorsement which specifically provides that the
amount of insurance shall not be prejudiced by other losses covered by the
policy. Tenant shall, at least 5 days prior to the expiration of such policies,
furnish Landlord with renewal certificates.

 

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever, lithe foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

 

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project.

 

18.       Restoration. If, at any time during the Term, the Project or the
Premises are damaged or destroyed by a fire or other insured casualty, Landlord
shall notify Tenant within 60 days after discovery of such damage as to the
amount of time Landlord reasonably estimates it will take to restore the Project
or the Premises, as applicable (“Restoration Period”). If the Restoration Period
is estimated to exceed 12 months (“Maximum Restoration Period”), Landlord or
Tenant may, in a notice, elect to terminate this Lease as of the date that is 75
days after the date of discovery of such damage or destruction. Unless Landlord
or Tenant so elects to terminate this Lease, Landlord shall, subject to receipt
of sufficient insurance proceeds (with any deductible to be treated as a current
Operating Expense), promptly restore the Premises (excluding the improvements
installed by Tenant or by Landlord and paid for by Tenant), subject to delays
arising from the collection of insurance proceeds, from Force Majeure events or
as needed to obtain any license, clearance or other authorization of any kind
required to enter into and restore the Premises issued by any Governmental
Authority having jurisdiction over the use, storage, handling,

 

 12 

 

  

treatment, generation, release, disposal, removal or remediation of Hazardous
Materials (as defined in Section 30) in, on or about the Premises (collectively
referred to herein as “Hazardous Materials Clearances”); provided, however, that
if repair or restoration of the Premises is not substantially complete as of the
end of the Maximum Restoration Period or, if longer, the Restoration Period,
Landlord may, in its sole and absolute discretion, elect not to proceed with
such repair and restoration, in which event Landlord shall be relieved of its
obligation to make such repairs or restoration and this Lease shall terminate as
of the date that is 75 days after the later of: (i) discovery of such damage or
destruction, or (ii) the date all required Hazardous Materials Clearances are
obtained, but Landlord shall retain any Rent paid and the right to any Rent
payable by Tenant prior to such election by Landlord or Tenant.

 

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in Section
34) events or to obtain Hazardous Material Clearances, all repairs or
restoration to the Premises not required to be done by Landlord and shall
promptly re-enter the Premises and commence doing business in accordance with
this Lease. Notwithstanding the foregoing, Landlord may terminate this Lease if
the Premises are damaged during the last year of the Term and Landlord
reasonably estimates that it will take more than 2 months to repair such damage,
or if insurance proceeds are not available for such restoration. Rent shall be
abated from the date all required Hazardous Material Clearances are obtained
until the Premises are repaired and restored, in the proportion which the area
of the Premises, if any, which is not usable by Tenant bears to the total area
of the Premises, unless Landlord provides Tenant with other space during the
period of repair that is suitable for the temporary conduct of Tenant’s
business. Such abatement shall be the sole remedy of Tenant, and except as
provided in this Section 18, Tenant waives any right to terminate this Lease by
reason of damage or casualty loss.

 

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

19.       Condemnation. if the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment either prevent or materially interfere with Tenant’s use of
the Premises or materially interfere with or impair Landlord’s ownership or
operation of the Project, then upon written notice by Landlord this Lease shall
terminate and Rent shall be apportioned as of said date. If part of the Premises
shall be Taken, and this Lease is not terminated as provided above, Landlord
shall promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises, Tenant’s Share of Operating Expenses and the Rent
payable hereunder during the unexpired Term shall be reduced to such extent as
may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to Tenant.
Tenant hereby waives any and all rights it might otherwise have pursuant to any
provision of state law to terminate this Lease upon a partial Taking of the
Premises or the Project.

 

20.       Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

 

(a)       Payment Defaults. Tenant shall fail to pay any installment of Rent or
any other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 3 days
of any such notice not more than once in any 12 month period and Tenant agrees
that such notice shall be in lieu of and not in addition to, or shall be deemed
to be, any notice required by law.

 

 13 

 

  

(b)       Insurance. Any insurance required to be maintained by Tenant pursuant
to this Lease shall be canceled or terminated or shall expire or shall be
reduced or materially changed, or Landlord shall receive a notice of nonrenewal
of any such insurance and Tenant shall fail to obtain replacement insurance at
least 20 days before the expiration of the current coverage.

 

(c)       Abandonment. Tenant shall abandon the Premises without (i) the release
of the Premises of all Hazardous Materials Clearances and free of any residual
impact from the Tenant HazMat Operations, and (ii) complying with the provisions
of Section 28.

 

(d)       Improper Transfer. Tenant shall assign, sublease or otherwise transfer
or attempt to transfer all or any portion of Tenant’s interest in this Lease or
the Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

 

(e)       Liens. Tenant shall fail to discharge or otherwise obtain the release
of any lien placed upon the Premises in violation of this Lease within 10 days
after notice that any such lien is filed against the Premises.

 

(f)       Insolvency Events. Tenant or any guarantor or surety of Tenant’s
obligations hereunder shall: (A) make a general assignment for the benefit of
creditors; (B) commence any case, proceeding or other action seeking to have an
order for relief entered on its behalf as a debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property (collectively a “Proceeding
for Relief”); (C) become the subject of any Proceeding for Relief, voluntary or
involuntary; or (D) die or suffer a legal disability (if Tenant, guarantor, or
surety is an individual) or be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).

 

(g)       Estoppel Certificate or Subordination Agreement. Tenant fails to
execute any document required from Tenant under Sections 23 or 27 within 7 days
after a second notice requesting such document

 

(h)       Financial Information. Tenant fails to provide to Landlord the
financial information specified in Section 41(c) within the time periods
provided therein.

 

(i)       Other Defaults. Tenant shall fail to comply with any provision of this
Lease other than those specifically referred to in this Section 20, and, except
as otherwise expressly provided herein, such failure shall continue for a period
of 15 days after written notice thereof from Landlord to Tenant.

 

Any notice given under Section 20(i) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(i) is
such that it cannot be cured by the payment of money and reasonably requires
more than 15 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 15 day period and thereafter diligently
prosecutes the same to completion’ provided, however, that such cure shall be
completed no later than 60 days from the date of Landlord’s notice.

 

21.       Landlord’s Remedies.

 

(a)       Interest. Upon a Default by Tenant hereunder, Landlord may, without
waiving or releasing any obligation of Tenant hereunder, make such payment or
perform such act. Ail sums so paid or incurred by Landlord, together with
interest thereon, from the date such sums were paid or incurred, at the annual
rate equal to 12% per annum or the highest rate permitted by law (“Default
Rate”), whichever is less, shall be payable to Landlord on demand as Additional
Rent. Nothing herein shall be construed to create or impose a duty on Landlord
to mitigate any damages resulting from Tenant’s Default hereunder.

 

 14 

 

  

(b)       Late Payment Rent. Late payment by Tenant to Landlord of Rent and
other sums due will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain. Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises. Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum of 6% of the overdue Rent as
a late charge (provided that Tenant shall not be required to pay such late
charge upon the first occurrence of a late payment by Tenant of Rent). The
parties agree that this late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of late payment by Tenant. In addition
to the late charge, Rent not paid when due shall bear interest at the Default
Rate from the 5th day after the date due until paid.

 

(c)       Re-Entry. Landlord shall have the right, immediately or at any time
thereafter, without further notice to Tenant (unless otherwise provided herein),
to enter the Premises, without terminating this Lease or being guilty of
trespass, and do any and all acts as Landlord may deem necessary, proper or
convenient to cure such default, for the account and at the expense of Tenant,
any notice to quit or notice of Landlord’s intention to re-enter being hereby
expressly waived, and Tenant agrees to pay to Landlord as Additional Rent all
damage and/or expense incurred by Landlord in so doing, including interest at
the Default Rate, from the due date until the date payment is received by
Landlord.

 

(d)       Termination. Landlord shall have the right to terminate this Lease and
Tenant’s right to possession of the Premises and, with or without legal process,
take possession of the Premises and remove Tenant, any occupant and any property
therefrom, using such force as may be necessary, without being guilty of
trespass and without relinquishing any rights of Landlord against Tenant, any
notice to quit, or notice of Landlord’s intention to re-enter being hereby
expressly waived. Landlord shall be entitled to recover damages from Tenant all
amounts covenanted to be paid during the remainder of the Term (except for the
period of any holdover by Tenant, in which case the monthly rental rate stated
at Section 8 herein shall apply), which amounts may be accelerated by Landlord
at its option, together with (i) all expenses of any proceedings (including, but
not limited to, the expenses set forth in Section 22(f) below) which may be
necessary in order for Landlord to recover possession of the Premises, (ii) the
expenses of the re-renting of the Premises (including, but not limited to, any
commissions paid to any real estate agent, advertising expense and the costs of
such alterations, repairs, replacements or modifications that Landlord, in its
sole judgment, considers advisable and necessary for the purpose of re-renting),
and (iii) interest computed at the Default Rate from the due date until paid.
provided, however that there shall be credited against the amount of such
damages all amounts received by Landlord from such re-renting of the Premises,
with any overage being refunded to Tenant. Landlord shall in no event be liable
in any way whatsoever for failure to re-rent the Premises or, in the event that
the Premises are re-rented, for failure to collect the rent thereof under such
re-renting and Tenant expressly waives any duty of the Landlord to mitigate
damages. No act or thing done by Landlord shall be deemed to be an acceptance of
a surrender of the Premises, unless Landlord shalt execute a written agreement
of surrender with Tenant. Tenant’s liability hereunder shall not be terminated
by the execution of a new lease of the Premises by Landlord, unless that new
lease expressly so states. In the event Landlord does not exercise its option to
accelerate the payment of amounts owed as provided hereinabove, then Tenant
agrees to pay to Landlord, upon demand, the amount of damages herein provided
after the amount of such damages for any month shall have been ascertained;
provided, however, that any expenses incurred by Landlord shall be deemed to be
a part of the damages for the month in which they were incurred. Separate
actions may be maintained each month or at other times by Landlord against
Tenant to recover the damages then due, without waiting until the end of the
term of this Lease to determine the aggregate amount of such damages. Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or being
dispossessed for any cause, or in the event of Landlord obtaining possession of
the Premises by reason of the violation by Tenant of any of the covenants and
conditions of this Lease.

 

(e)       Lien for Rent. Upon any Default by Tenant in the payment of Rent or
other amounts owed hereunder, Landlord shall have a lien upon the property of
Tenant in the Premises for the amount of such unpaid amounts, and Tenant hereby
specifically waives any and all exemptions allowed by law. In such event of
Default, Tenant shall not remove any of Tenant’s property from the Premises
except with the prior written consent of Landlord, and Landlord shall have the
right and privilege, at its option, to take possession of all Tenant’s property
in the Premises, to store the same on the Premises, or to remove it and store it
in such place as may be selected by Landlord, at Tenant’s risk and expense. If
Tenant fails to redeem the personal property so seized, by payment of

 

 15 

 

  

whatever sum may be due Landlord hereunder (including all storage costs),
Landlord shall have the right, after twenty (20) days written notice to Tenant
of its intention to do so, to sell such personal property so seized at public or
private sale and upon such terms and conditions as may appear advantageous to
Landlord, and after the payment of all proper charges incident to such sale,
apply the proceeds thereof to the payment of any balance due to Landlord on
account of rent or other obligations of Tenant pursuant to this Lease. In the
event there shall then remain in the hands of Landlord any balance realized from
the sale of said personal property, the same shall be paid over to Tenant. The
exercise of the foregoing remedy by Landlord shall not relieve or discharge
Tenant from any deficiency owed to Landlord which Landlord has the right to
enforce pursuant to any of the provisions of this Lease. Tenant shall also be
liable for all expenses incident to the foregoing process, including any
auctioneer or attorney’s fees or commissions. At Tenant’s request, Landlord
shall subordinate its lien rights as set forth in this paragraph to the lien,
operation, and effect of any bona fide third party equipment financing pursuant
to a subordination agreement in form and substance reasonably acceptable to
Landlord. Such subordination shall be limited to specific items of equipment and
shall not be in the form of a blanket lien subordination.

 

(f)       Expenses. Tenant shall pay, as Additional Rent and immediately upon
written demand from Landlord, all costs and expenses incurred by Landlord,
including, but not limited to, attorneys’ fees, expert witness fees, paralegal
fees, other litigation expenses (such as expenses for photocopying, electronic
legal research, and deposition transcripts), and court costs in connection with
or arising out of any Default by Tenant under this Lease, including, but not
limited to, any action or proceeding brought by Landlord to enforce any
obligation of Tenant under this Lease or the right of Landlord in or to the
Premises. Such expenses are recoverable at all levels, including appeals and
post-judgment actions or proceedings. The giving of a notice of Default by
Landlord shall constitute part of an action or proceeding under this Lease,
entitling Landlord to reimbursement of such fees and expenses, even if an action
or proceeding is not commenced in a court of law and regardless of whether the
Default is cured.

 

(g)       Other Remedies. Upon a Default by Tenant hereunder and in addition to
any other remedy available to Landlord under this Lease or otherwise, Landlord
shall be entitled to recover damages from Tenant the amount of the then
unamortized Rental Abatement. In addition to the remedies set forth in this
Section 21, Landlord, at its option, without further notice or demand to Tenant,
shall have all other rights and remedies provided at law or in equity.

 

22.       Assignment and Subletting.

 

(a)       General Prohibition. Without Landlord’s prior written consent subject
to and on the conditions described in this Section 22, Tenant shall not,
directly or indirectly, voluntarily or by operation of law, assign this Lease or
sublease the Premises or any part thereof or mortgage, pledge, or hypothecate
its leasehold interest or grant any concession or license within the Premises,
and any attempt to do any of the foregoing shall be void and of no effect. If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transfer or series of transfers
whereby 49% or more of the issued and outstanding shares or other ownership
interests of such corporation are, or voting control is, transferred (but
excepting transfers upon deaths of individual owners) from a person or persons
or entity or entities which were owners thereof at time of execution of this
Lease to persons or entities who were not owners of shares or other ownership
interests of the corporation, partnership or limited liability company at time
of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section 22.
Notwithstanding the foregoing, any public offering of shares or other ownership
interest in Tenant shall not be deemed an assignment.

 

(b)       Permitted Transfers. If Tenant desires to assign, sublease,
hypothecate or otherwise transfer this Lease or sublet the Premises other than
pursuant to a Permitted Assignment (as defined below), then at least 10 days,
but not more than 45 days, before the date Tenant desires the assignment or
sublease to be effective (“Assignment Date”), Tenant shall give Landlord a
notice (“Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 10 days after receipt of the Assignment

 

 16 

 

  

Notice: (i) grant such consent, or (ii) reasonably refuse such consent (provided
that Landlord shall further have the right to review and approve or reasonably
disapprove the proposed form of sublease prior to the effective date of any such
subletting). No failure of Landlord to deliver a timely notice in response to
the Assignment Notice shall be deemed to be Landlord’s consent to the proposed
assignment, sublease or other transfer. Tenant shall pay to Landlord a fee equal
to $1,500 in connection with its consideration of any Assignment Notice and/or
its preparation or review of any consent documents. Notwithstanding the
foregoing, Landlord’s consent to an assignment of this Lease or a subletting of
any portion of the Premises to any entity controlling, controlled by, or under
common control with Tenant (a “Permitted Assignment”) shall not be required,
provided that Landlord shall have the right to reasonably approve the form of
any such sublease or assignment.

 

Among other reasons, it shall be reasonable for Landlord to withhold its consent
in any of these instances: (i) the proposed assignee or sublessee is engaged in
areas of scientific research or other business concerns that are controversial
or its proposed use of the Premises will violate any applicable Legal
Requirement, (ii) the proposed assignee or transferee lacks the creditworthiness
to support the financial obligations it would incur under the proposed
assignment or sublease, taking into consideration Tenant’s continued liability
under this Lease, (iii) the use of the Premises by the proposed assignee or
sublessee would require increased services by Landlord, (iv) Landlord has
received from any other landlord to the proposed assignee or sublessee a
negative report concerning such other landlord’s experience with the proposed
assignee or sublessee, (v) Landlord has experienced previous defaults by or is
in litigation with the proposed assignee or sublessee, (vi) the proposed
assignment will create a vacancy elsewhere in the Project, or (vii) the
assignment or sublease is prohibited by Landlord’s lender.

 

Notwithstanding the foregoing, Tenant shall have the right to assign this Lease,
upon 10 days prior written notice to Landlord but without obtaining Landlord’s
prior written consent, to a corporation or other entity that is a
successor-in-interest to Tenant, by way of merger, consolidation, or corporate
reorganization, or by the purchase of all or substantially all of the assets or
the ownership interests of Tenant provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring this
Lease, and (ii) the net worth (as determined in accordance with generally
accepted accounting principles (“GAAP”)) of the assignee is not less than the
net worth (as determined in accordance with GAAP) of Tenant as of the
Commencement Date, and (iii) such assignee shall agree in writing to assume all
of the terms, covenants, and conditions of this Lease arising after the
effective date of the assignment (a “Permitted Assignment”).

 

(c)         Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require:

 

(i)       that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under this Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

 

(ii)       A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such

 

 17 

 

  

documents containing information of a proprietary nature which, in and of
themselves, do not contain a reference to any Hazardous Materials or hazardous
activities.

 

(d)       No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenants other obligations under this Lease. If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form, excluding any payment in respect of the business
conducted at the Premises) exceeds the sum of the Rent and all other sums
payable under this Lease (excluding however, any Rent payable under this
Section) and actual and reasonable brokerage fees, legal costs and any design or
construction fees directly related to and required pursuant to the terms of any
such sublease) (“Excess Rent”), then Tenant shall be bound and obligated to pay
Landlord as Additional Rent hereunder 50% of such Excess Rent within 10 days
following receipt thereof by Tenant. if Tenant shall sublet the Premises or any
part thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, ail rent from any such
subletting, and Landlord as assignee, or a receiver for Tenant appointed on
Landlord’s application, may collect such rent and apply it toward Tenants
obligations under this Lease; except that, until the occurrence of a Default,
Tenant shall have the right to collect such rent.

 

(e)       No Waiver. The consent by Landlord to an assignment or subletting
shall not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee or sublessee of Tenant
from full and primary liability under this Lease. The acceptance of Rent
hereunder, or the acceptance of performance of any other term, covenant, or
condition thereof, from any other person or entity shall not be deemed to be a
waiver of any of the provisions of this Lease or a consent to any subletting,
assignment or other transfer of the Premises.

 

(f)       Prior Conduct of Proposed Transferee. Notwithstanding any other
provision of this Section 22, if (i) the proposed assignee or sublessee of
Tenant has been required by any prior landlord, lender or Governmental Authority
to take remedial action in connection with Hazardous Materials contaminating a
property, where the contamination resulted from such party’s action or use of
the property in question, (ii) the proposed assignee or sublessee is subject to
an enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

 

23.       Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (I) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part. Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord, be conclusive upon Tenant that this Lease is in full
force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.

 

24.       Quiet Enjoyment. So long as Tenant shall perform all of the covenants
and agreements herein required to be performed by Tenant, Tenant shall, subject
to the terms of this Lease, at all times during the Term, have peaceful and
quiet enjoyment of the Premises against any person claiming by, through or under
Landlord.

 

 18 

 

  

25.       Prorations. All prorations required or permitted to be made hereunder
shall be made on the basis of a 360 day year and 30 day months.

 

26.       Rules and Regulations. Tenant shall, at all times during the Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Project. The current rules and regulations are attached hereto as
Exhibit E. If there is any conflict between said rules and regulations and other
provisions of this Lease, the terms and provisions of this Lease shall control.
Landlord shall not have any liability or obligation for the breach of any rules
or regulations by other tenants in the Project and shall not enforce such rules
and regulations in a discriminatory manner.

 

27.       Subordination. This Lease and Tenant’s interest and rights hereunder
are hereby made and shall be subject and subordinate at all times to the lien of
any Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon demand to execute, acknowledge and
deliver such instruments, confirming such subordination, and such instruments of
attainment as shall be requested by any such Holder, provided any such
instruments contain appropriate non-disturbance provisions assuring Tenant’s
quiet enjoyment of the Premises as set forth in Section 24 hereof.
Notwithstanding the foregoing, any such Holder may at any time subordinate its
Mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such Mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such Holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such Mortgage and had been assigned to such Holder. On Tenant’s
written request, Landlord shall use its commercially reasonable efforts (but
with no obligation to pay any out-of-pocket fees or sums) to obtain from any
Holder of a first lien Mortgage at any time during the Term covering any or all
of the Project or the Premises a non-disturbance agreement on Holder’s standard
form in favor of Tenant assuring Tenant’s quiet enjoyment of the Premises as set
forth in Section 24 hereof. The term “Mortgage” whenever used in this Lease
shall be deemed to include deeds of trust, security assignments and any other
encumbrances, and any reference to the “Holder” of a Mortgage shall be deemed to
include the beneficiary under a deed of trust.

 

28.       Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession. Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises and subject to the provisions of
Section 12. Such surrendered Premises shall be free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by Tenant or any Tenant Party (collectively,
“Tenant HazMat Operations”) and released of all Hazardous Materials Clearances,
broom clean, ordinary wear and tear and casualty loss and condemnation covered
by Sections 18 and 19 excepted. At least 3 months prior to the surrender of the
Premises, Tenant shall deliver to Landlord a narrative description of the
actions proposed (or required by any Governmental Authority) to be taken by
Tenant in order to surrender the Premises (including any installations permitted
by Landlord to remain in the Premises) at the expiration or earlier termination
of the Term, free from any residual impact from the Tenant HazMat Operations and
otherwise released for unrestricted use and occupancy (“Surrender Plan”). Such
Surrender Plan shall be accompanied by a current listing of (i) all Hazardous
Materials licenses and permits held by or on behalf of any Tenant Party with
respect to the Premises, and (ii) all Hazardous Materials used, stored, handled,
treated, generated, released or disposed of from the Premises, and shall be
subject to the review and approval of Landlord’s environmental consultant. In
connection with the review and approval of the Surrender Plan, upon the request
of Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning Tenant HazMat Operations as Landlord
shall request. On or before such surrender, Tenant shall deliver to Landlord
evidence that the approved Surrender Plan shall have been satisfactorily
completed and Landlord shall have the right, subject to reimbursement at
Tenant’s expense as set forth below, to cause Landlord’s environmental
consultant to inspect the Premises and perform such additional procedures as may
be deemed reasonably necessary to confirm that the Premises are, as of the
effective date of such surrender or early termination of this Lease, free from
any residual impact from Tenant HazMat Operations. Tenant shall reimburse
Landlord, as Additional Rent, for the actual out-of pocket expense incurred by
Landlord for Landlord’s environmental consultant to review and approve the
Surrender Plan and to visit the Premises and verify satisfactory

 

 19 

 

  

completion of the same, which cost shall not exceed $5,000. Landlord shall have
the unrestricted right to deliver such Surrender Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.

 

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

 

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. if any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

 

29.       Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY
JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

30.       Environmental Requirements.

 

(a)       Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination,
Notwithstanding anything to the contrary contained in this Section 30 Tenant
shall not be responsible for, and the indemnification and hold harmless
obligation set forth in this paragraph shall not apply to, the presence of any
Hazardous Materials in the Premises that migrated from outside of the Premises
into the Premises unless the presence of such Hazardous Materials (i) is the
result of a breach by Tenant of any of its obligations under this Lease, or (ii)
was caused, contributed to, or exacerbated by Tenant or any Tenant Party. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site

 

 20 

 

  

conditions or any cleanup, treatment, remedial, removal, or restoration work
required by any federal, state or local Governmental Authority because of
Hazardous Materials present in the air, soil or ground water above, on, or under
the Premises. Without limiting the foregoing, if the presence of any Hazardous
Materials on the Premises, the Project or any adjacent property caused or
permitted by Tenant or any Tenant Party results in any contamination of the
Premises, the Project or any adjacent property, Tenant shall promptly take all
actions at its sole expense and in accordance with applicable Environmental
Requirements as are necessary to return the Premises, the Project or any
adjacent property to the condition existing prior to the time of such
contamination, provided that Landlord’s approval of such action shall first be
obtained, which approval shall riot unreasonably be withheld so long as such
actions would not potentially have any material adverse long-term or short-term
effect on the Premises or the Project.

 

(b)       Business. Landlord acknowledges that it is not the intent of this
Section 30 to prohibit Tenant from using the Premises for the Permitted Use.
Tenant may operate its business according to prudent industry practices so long
as the use or presence of Hazardous Materials is strictly and properly monitored
according to all then applicable Environmental Requirements. As a material
inducement to Landlord to allow Tenant to use Hazardous Materials in connection
with its business, Tenant agrees to deliver to Landlord prior to the
Commencement Date a list identifying each type of Hazardous Materials to be
brought upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises (“Hazardous Materials List”). Tenant shall deliver to
Landlord an updated Hazardous Materials List at least once a year and shall also
deliver an updated list before any new Hazardous Material is brought onto, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises. Tenant Shall deliver to Landlord true and correct copies of the
following documents (“Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Commencement Date, or if unavailable at that time, concurrent with
the receipt from or submission to a Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of any Legal Requirements; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord’s sole and absolute
discretion); all closure plans or any other documents required by any and all
federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Section 26 cannot be
accomplished in 3 months). Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities. It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

 

(c)       Tenant Representation and Warranty. Tenant hereby represents and
warrants to Landlord that (I) neither Tenant nor any of its legal predecessors
has been required by any prior landlord, lender or Governmental Authority at any
time to take remedial action in connection with Hazardous Materials
contaminating a property which contamination was permitted by Tenant of such
predecessor or resulted from Tenant’s or such predecessor’s action or use of the
property in question, and (ii) Tenant is not subject to any enforcement order
issued by any Governmental Authority in connection with the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
(including, without limitation, any order related to the failure to make a
required reporting to any Governmental Authority). If Landlord determines that
this representation and warranty was not true as of the date of this lease,
Landlord shall have the right to terminate this Lease in Landlord’s sole and
absolute discretion.

 

(d)       Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenants use. Tenant shall be required to pay the
cost of such annual test of the Premises; provided, however, that if Tenant
conducts its own tests of the Premises using third party contractors and test
procedures acceptable to Landlord which tests are certified to Landlord,
Landlord shall accept such tests in lieu of the annual tests to be paid for by
Tenant In addition, at any time, and from time to time, prior to the expiration
or earlier termination of the Term, Landlord shall have the right to conduct
appropriate tests of the Premises and the Project to determine if contamination
has occurred as a result of Tenant’s use of the Premises. In connection with
such testing, upon the request of Landlord, Tenant shall deliver to

 

 21 

 

  

Landlord or its consultant such non-proprietary information concerning the use
of Hazardous Materials in or about the Premises by Tenant or any Tenant Party.
If contamination has occurred for which Tenant is liable under this Section 30,
Tenant shall pay all costs to conduct such tests. If no such contamination is
found, Landlord shall pay the costs of such tests (which shall not constitute an
Operating Expense). Landlord shall provide Tenant with a copy of all third
party, non-confidential reports and tests of the Premises made by or on behalf
of Landlord during the Term without representation or warranty and subject to a
confidentiality agreement. Tenant shall, at its sole cost and expense, promptly
and satisfactorily remediate any environmental conditions identified by such
testing in accordance with all Environmental Requirements. Landlord’s receipt of
or satisfaction with any environmental assessment in no way waives any rights
which Landlord may have against Tenant.

 

(e)         Underground Tanks. If underground or other storage tanks storing
Hazardous Materials located on the Premises or the Project are used by Tenant or
are hereafter placed on the Premises or the Project by Tenant, Tenant shall
install, use, monitor, operate, maintain, upgrade and manage such storage tanks,
maintain appropriate records, obtain and maintain appropriate insurance,
implement reporting procedures, property close any underground storage tanks,
and take or cause to be taken all other actions necessary or required under
applicable state and federal Legal Requirements, as such now exists or may
hereafter be adopted or amended in connection with the installation, use,
maintenance, management, operation, upgrading and closure of such storage tanks.

 

(f)         Control Areas. Tenant shall be allowed to utilize up to its pro rata
share of the Hazardous Materials inventory within any control area or zone
(located within the Premises), as designated from time to time by the applicable
building code or other Legal Requirement, for Hazardous Materials use or
storage. As used in the preceding sentence, Tenant’s pro rata share of any
control area or zone located within the Premises shall be determined based on
the rentable square footage that Tenant leases within the applicable control
area or zone. For purposes of example only, if a control area or zone contains
10,000 rentable square feet and 2,000 rentable square feet of a tenants premises
are located within such control area or zone (while such premises as a whole
contains 5,000 rentable square feet), the applicable tenants pro rata share of
such control area or zone would be 20%.

 

(g)         Tenant’s Obligations. Tenant’s obligations under this Section 30
shall survive the expiration or earlier termination of this Lease for the
applicable statute of limitations period under federal, state, or local Legal
Requirement. During any period of time after the expiration or earlier
termination of this Lease required by Tenant or Landlord to complete the removal
from the Premises of any Hazardous Materials (including, without limitation, the
release and termination of any licenses or permits restricting the use of the
Premises and the completion of the approved Surrender Plan), Tenant shall
continue to pay the full Rent in accordance with this Lease for any portion of
the Premises not relet by Landlord in Landlord’s sole discretion, which Rent
shall be prorated daily.

 

(h)         Definitions. As used herein, (i) the term “Environmental
Requirements” means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
Governmental Authority regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the Project, or the
environment, including without limitation, the following: the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; and all state and local counterparts thereto, and
any regulations or policies promulgated or issued thereunder, and (ii) the term
“Hazardous Materials” means and includes any substance, material, waste,
pollutant, or contaminant listed or defined as hazardous or toxic, or regulated
by reason of its impact or potential impact on humans, animals and/or the
environment under any Environmental Requirements, asbestos and petroleum,
including crude oil or any fraction thereof, natural gas liquids, liquefied
natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and
such synthetic gas). As defined in Environmental Requirements, Tenant is and
shall be deemed to be the “operator” of Tenant’s “facility” and the “owner” of
all Hazardous Materials brought on the Premises by Tenant or any Tenant Party,
and the wastes, by-products, or residues generated, resulting, or produced
therefrom.

 

(i)         Asbestos.

 

(i)       Notification of Asbestos. Landlord hereby notifies Tenant of the
presence of asbestos-containing materials (“ACMs”) and/or presumed
asbestos-containing materials (“PACMs”) within or about the Premises in the
locations identified in Exhibit G.

 

 22 

 

  

(ii)       Tenant Acknowledgement. Tenant hereby acknowledges receipt of the
notification in paragraph (I) of this Section 30 and understands that the
purpose of such notification is to make Tenant, and any agents, employees, and
contractors of Tenant, aware of the presence of ACMs and/or PACMs within or
about the Building to avoid or minimize any damage to or disturbance of such
ACMs and/or PACMs.

 

___________

Tenant’s Initials

 

(iii)       Acknowledgement from Contractors/Employees. Tenant shall give
Landlord at least 14 days’ prior written notice before conducting, authorizing,
or permitting any of the activities listed below within or about the Premises,
and before soliciting bids from any person to perform such services. Such notice
shall identify or describe the proposed scope, location, date, and time of such
activities and the name, address and telephone number of each person who may be
conducting such activities. Thereafter, Tenant shall grant Landlord reasonable
access to the Premises to determine whether any ACMs or PACMs will be disturbed
in connection with such activities. Tenant shall not solicit bids from any
person for the performance of such activities without Landlord’s prior written
approval. Upon Landlord’s request, Tenant shall deliver to Landlord a copy of a
signed acknowledgement from any contractor, agent, or employee of Tenant
acknowledging receipt of information describing the presence of ACMs and/or
PACMs within or about the Premises in the locations identified in Exhibit G
prior to the commencement of such activities. Nothing in this Section 30(i)
shall be deemed to expand Tenant’s rights under the Lease or otherwise to
conduct, authorize or permit any such activities.

 

(A)       Removal of thermal system insulation (“TSI”) and surfacing ACMs and
PACMs (i.e., sprayed-on or troweled-on material, e.g., textured ceiling paint or
fireproofing material);

 

(B)       Removal of ACMs or PACMs that are not TSI or surfacing ACMs or PACMs,
or

 

(C)       Repair and maintenance of operations that are likely to disturb ACMs
or PACMs.

 

(j)       Landlord’s Covenants. Except in the case of an emergency, (A) Landlord
shall give Tenant at least 5 business days’ prior written notice before
conducting, authorizing, or permitting any activities that may disturb ACMs or
PACMs within or about the Premises or in that portion of the Common Areas
consisting of (x) the lobby entrance serving the Premises, (y) the corridor
located between such lobby entrance and the Premises, and (z) the bank of
restrooms closest to the Premises, and (B) any work that may disturb ACMs or
PACMs in or about the Premises shall be conducted between the hours of 6:00 p.m.
on Friday and 7:00 a.m. on Monday. Landlord shall comply with the O&M Program
(as defined in Exhibit G) in connection with any work undertaken by Landlord in
the Building. In performing any activities that may disturb ACMs or PACMs within
or about the Premises or in the foregoing portions of the Common Areas, Landlord
shall comply with all applicable Legal Requirements.

 

31.       Tenant’s Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). Upon any default by Landlord, Tenant shall give notice
by registered or certified mail to any Holder of a Mortgage covering the
Premises and to any landlord of any lease of property in or on which the
Premises are located and Tenant shall offer such Holder and/or landlord a
reasonable opportunity to cure the default, including time to obtain possession
of the Project by power of sale or a judicial action if such should prove
necessary to effect a cure; provided Landlord shall have furnished to Tenant in
writing the names and addresses of all such persons who are to receive such
notices. All obligations of Landlord hereunder shall be construed as covenants,
not conditions; and, except as may be otherwise expressly provided in this
Lease, Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

 

 23 

 

  

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

 

32.       Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the fast year of the Term, to prospective
tenants or for any other business purpose. Landlord may erect a suitable sign on
the Premises stating the Premises are available to let or that the Project is
available for sale. Landlord may grant easements, make public dedications,
designate Common Areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use, At Landlord’s request, Tenant shall execute such instruments as
may be necessary for such easements, dedications or restrictions. Tenant shall
at all times, except in the case of emergencies, have the right to escort
Landlord or its agents, representatives, contractors or guests while the same
are in the Premises, provided such escort does not materially and adversely
affect Landlord’s access rights hereunder.

 

33.       Security. Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security at the Premises. Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project. Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.

 

34.       Force Majeure. Neither Landlord nor Tenant shall be responsible or
liable for delays in the performance of its obligations hereunder when caused
by, related to, or arising out of acts of God, strikes, lockouts, or other labor
disputes, embargoes, quarantines, weather, national, regional, or local
disasters, calamities, or catastrophes, inability to obtain labor or materials
(or reasonable substitutes therefor) at reasonable costs or failure of, or
inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in issuance or revocation of permits, enemy or hostile
governmental action, terrorism, insurrection, riots, civil disturbance or
commotion, fire or other casualty, and other causes or events beyond the
reasonable control of Landlord (“Force Majeure”); provided, however, that in no
event shall Force Majeure excuse Tenant or Landlord from performing any monetary
obligation under this Lease.

 

35.       Brokers. Landlord and Tenant each represents and warrants that it has
not dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Tenant’s broker, Jones Lang LaSalle (“JLL”), and
Landlord’s broker, Edge Commercial Real Estate (“Edge”). JLL shall be paid by
Landlord pursuant to a separate agreement between Landlord and JLL. Edge shall
be paid by Landlord pursuant to a separate agreement between Landlord and Edge.
Landlord and Tenant each hereby agree to indemnify and hold the other harmless
from and against any claims by any Broker, other than JLL and Edge, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this leasing transaction.

 

36.       Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,

 

 24 

 

  

SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM,

 

37.       Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in effect to such illegal, invalid or unenforceable clause or
provision as shall be legal, valid and enforceable. This Lease, including the
exhibits attached hereto, constitutes the entire agreement between Landlord and
Tenant pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, letters of intent, negotiations, and discussions,
whether oral or written, of the parties, and there are no warranties,
representations, or other agreements, express or implied, made to either party
by the other party in connection with the subject matter hereof except as
specifically set forth herein or in the documents delivered pursuant hereto or
in connection herewith.

 

38.       Signs; Exterior Appearance. Tenant shall not, without the prior
written consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises. Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Tenant, and shall be of a size, color and type
acceptable to Landlord (it being agreed that Tenant’s logo is acceptable).
Nothing may be placed on the exterior of corridor walls or corridor doors other
than Landlord’s standard lettering and Tenant’s logo on the suite entry sign
adjacent to the entrance door to the Premises (no signage shall be placed on the
entrance door). The directory tablet shall be provided exclusively for the
display of the name and location of tenants.

 

39.       Right to Extend Term. Tenant shall have the right to extend the Term
of this Lease upon the following terms and conditions:

 

(a)       Extension Right. Tenant shall have the right (“Extension Right”) to
extend the term of this Lease for 5 years (“Extension Term”) on the same terms
and conditions as this Lease (other than Base Rent) by giving Landlord written
notice of its election to exercise the Extension Right at least 9 months prior,
and no earlier than 12 months prior, to the expiration of the Base Term of this
Lease.

 

(b)       Base Rent Adjustment. Upon the commencement of the Extension Term,
Base Rent shall be payable at the Market Rate (as defined below). Base Rent
shall thereafter be adjusted on each anniversary of the commencement of the
Extension Term by a percentage as determined by Landlord and agreed to by Tenant
at the time the Market Rate is determined. As used herein, “Market Rate” shall
mean the then market rental rate as determined by Landlord and agreed to by
Tenant. If, on or before the date that is 120 days prior to the expiration of

 

 25 

 

  

the Base Term of this Lease, Tenant has not agreed with Landlord’s determination
of the Market Rate and the rent escalations during such subsequent Extension
Term after negotiating in good faith, Tenant may by written notice to Landlord
not later than 120 days prior to the expiration of the Base Term of this Lease,
elect arbitration as described in this Section 39 below. If Tenant does not
elect such arbitration, Tenant shall be deemed to have waived any right to
extend the Term of this Lease and the Extension Right shall terminate.

 

(c)         Arbitration.

 

(i)       Within 10 days of Tenant’s notice to Landlord of its election to
arbitrate Market Rate and escalations, each party shall deliver to the other a
proposal containing the Market Rate and escalations that the submitting party
believes to be correct (“Extension Proposal”). If either party fails to timely
submit an Extension Proposal, the other party’s submitted proposal shall
determine the Base Rent and escalations for the Extension Term. If both parties
submit Extension Proposals, then Landlord and Tenant shall meet within 7 days
after delivery of the last Extension Proposal and make a good faith attempt to
mutually appoint a single Arbitrator (and defined below) to determine the Market
Rate and escalations. If Landlord and Tenant are unable to agree upon a single
Arbitrator, then each shall, by written notice delivered to the other within 10
days after the meeting, select an Arbitrator, If either party fails to timely
give notice of its selection for an Arbitrator, the other party’s submitted
proposal shall determine the Base Rent and escalations for the Extension Term.
The 2 Arbitrators so appointed shall, within 5 business days after their
appointment, appoint a third Arbitrator. If the 2 Arbitrators so selected cannot
agree on the selection of the third Arbitrator within the time above specified,
then either party, on behalf of both parties, may request such appointment of
such third Arbitrator by application to any state court of general jurisdiction
in the jurisdiction in which the Premises are located, upon 10 days prior
written notice to the other party of such intent.

 

(ii)       The decision of the Arbitrator(s) shall be made within 30 days after
the appointment of a single Arbitrator or the third Arbitrator, as applicable.
The decision of the single Arbitrator shall be final and binding upon the
parties. The average of the two closest Arbitrators in a three Arbitrator panel
shall be final and binding upon the parties. Each party shall pay the fees and
expenses of the Arbitrator appointed by or on behalf of such party and the fees
and expenses of the third Arbitrator shall be borne equally by both parties. if
the Market Rate and escalations are not determined by the first day of the
Extension Term, then Tenant shall pay Landlord Base Rent in an amount equal to
the Base Rent in effect immediately prior to the Extension Term and increased by
the Rent Adjustment Percentage until such determination is made. After the
determination of the Market Rate and escalations, the parties shall make any
necessary adjustments to such payments made by Tenant. Landlord and Tenant shall
then execute and deliver an amendment recognizing the Market Rate and
escalations for the Extension Term.

 

(iii)       An “Arbitrator” shall be any person appointed by or on behalf of
either party or appointed pursuant to the provisions hereof and: (y) shall be
(A) a member of the American Institute of Real Estate Appraisers with not less
than 10 years of experience in the appraisal of improved office and high tech
industrial real estate in the greater Gaithersburg-Rockville, Maryland
metropolitan area, or (B) a licensed commercial real estate broker with not less
than 15 years’ experience representing landlords and/or tenants in the leasing
of high tech or life sciences space in the greater Gaithersburg-Rockville,
Maryland metropolitan area, (z) devoting substantially all of their time to
professional appraisal or brokerage work, as applicable, at the time of
appointment and (iii) be in all respects impartial and disinterested.

 

(d)         Right Personal. The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenants interest in this Lease, except that the Extension Right
may be assigned in connection with any Permitted Assignment of this Lease.

 

(e)         Exceptions. Notwithstanding anything set forth above to the
contrary, the Extension Right shall not be in effect and Tenant may not exercise
the Extension Right: (i) during any period of time that Tenant is in

 

 26 

 

  

Default under any provision of this Lease; or (ii) if Tenant has been in Default
under any provision of this Lease 3 or more times, regardless of whether the
Defaults are cured, during the 12 month period immediately prior to the date
that Tenant intends to exercise the Extension Right, regardless of whether the
Defaults are cured.

 

(f)       No Extensions. The period of time within which the Extension Right may
be exercised shall not be extended or enlarged by reason of Tenants inability to
exercise the Extension Right.

 

(g)       Termination. The Extension Right shall terminate and be of no further
force or effect even after Tenant’s due and timely exercise of the Extension
Right, if, after such exercise, but prior to the commencement date of the
Extension Term, (i) Tenant fails to timely cure any default by Tenant under this
Lease; or (ii) Tenant has Defaulted 3 or more times during the period from the
date of the exercise of the Extension Right to the date of the commencement of
the Extension Term, regardless of whether such Defaults are cured.

 

40.       Generator. Promptly after the Rent Commencement Date, Landlord shall
install a natural gas fired generator with a capacity acceptable to Landlord
(“Generator”) in a location on the roof of the Building acceptable to Landlord
for use in connection with Tenant’s business in the Premises. Landlord shall pay
for the cost to install the Generator and all related piping, venting, and
metering devices (collectively, “Generator Equipment”) subject to the provisions
of this paragraph. The lesser of $35,000 or fifty percent (50%) of the cost of
the Generator Equipment (such amount being referred to herein as “Tenant’s
Portion of the Generator Cost”) shall be fully amortized on a straight line
basis with no interest over the Base Term and reimbursed to Landlord as
Additional Rent over the Base Term. Tenant shall reimburse Landlord as
Additional Rent for Tenant’s amortized share of Tenant’s Portion of the
Generator Cost (determined as set forth above) in equal monthly installments in
the same manner as the payment by Tenant to Landlord of Tenant’s Share of
Operating Expenses. In lieu of paying such amortized share of Tenant’s Portion
of the Generator Cost, Tenant shall have the right, at its sole election, to pay
to Landlord as Additional Rent in a single lump sum the amount of Tenant’s
Portion of the Generator Cost. Tenant shall make such election and payment, if
at all, within 30 days after receipt of an invoice from Landlord specifying
Tenant’s Portion of the Generator Cost.

 

(a)       Maintenance. Tenant shall, at its expense, at all times during the
Term maintain with a qualified contractor a maintenance and repair contract
(“Maintenance Contract”) for the Generator. The Maintenance Contract shall be in
form and content reasonably satisfactory to Landlord. Landlord shall be a third
party beneficiary of the Maintenance Contract and, within 30 days after
Landlord’s request, Tenant shall deliver a copy of the Maintenance Contract to
Landlord.

 

(b)       Testing. Tenant shall be allowed to test the Generator once a week at
a time mutually agreed to by Landlord and Tenant. Tenant shall immediately take
all necessary actions to prevent the Generator from causing any adverse effects
to the air quality of the Building. No promotional or advertising matter or
signage shall be attached to, painted, or displayed on the Generator.

 

(c)       Installation; Maintenance; Removal. Tenant shall, at its sole cost and
expense, properly maintain and repair the Generator Equipment. Tenant shall be
responsible for connecting the Generator to the electrical supply system serving
the Premises in accordance with the requirements of Landlord’s electrical
engineer/contractor, At the expiration or earlier termination of the Term, the
Generator shall remain at the Project and Tenant shall return the Generator to
Landlord in the condition it was in prior to the installation of the Generator.
Tenant shall pay all governmental fees, charges, and taxes and all hook-up and
disconnection fees associated with Tenant’s use of the Generator and Landlord
shall have no liability therefor. Ali of the provisions of this Lease,
including, without limitation, the insurance, maintenance, repair, release, and
indemnification provisions set forth in this Lease shall apply and be applicable
to Tenant’s installation, operation, maintenance, and removal of the Generator.
Landlord shall, at its sole cost and expense, secure all necessary permits and
approvals from all applicable Governmental Authorities for the size, placement
and installation of the Generator. if Landlord is unable to obtain the necessary
approvals and permits from any Governmental Authorities for the Generator,
Tenant shall have no remedy, claim, cause of action, or recourse against
Landlord, nor shall such failure or inability to obtain any necessary permits or
approvals provide Tenant the right to terminate this Lease. Tenant shall
cooperate with Landlord in securing all necessary permits and approvals for the
Generator. Without limiting any other obligations of Tenant set forth in this
Lease, Tenant shall, at its sole cost and expense, maintain and repair the
Generator and keep it in good order and operating condition.

 

 27 

 

  

(d)       Insurance. If the presence of the Generator Equipment is the sole
cause of an increase in Landlord’s property or liability insurance premiums for
the Building, Landlord shall so inform Tenant in writing and Tenant shall pay to
Landlord as Additional Rent within 10 days after demand therefor an amount equal
to such increase.

 

(e)       Compliance. Tenant shall, at its sole cost and expense, comply with
all Legal Requirements that may now or hereafter be applicable to the area in
which the Generator shall be located or to the use, operation, repair,
maintenance, and replacement of the Generator. The Legal Requirements include,
but are not limited to, Legal Requirements (i) requiring that Tenant obtain the
necessary permits and approvals for the use, operation, repair, maintenance, and
replacement of the Generator, (ii) prohibiting any form of pollution, OH)
requiring the person discharging or permitting the discharging of Hazardous
Materials or participating in the discharge or spilling of Hazardous Materials
to report such discharge or spill to the proper Governmental Authorities, (iv)
requiring certain inspections, gauging, and recordkeeping. Tenant shall pay all
costs, expenses, claims, fines, penalties, and damages that may in any manner
arise out of or be imposed because of the failure of Tenant to comply with this
Section. Tenant shall indemnify, defend, and hold harmless Landlord and its
officers, members, directors, employees, managers, employees, agents, and
contractors from all claims, injuries, damages, costs, expenses, losses, and
liabilities (including, but not limited to, attorneys’ fees) arising from
Tenant’s failure to comply with this Section. Each party shall promptly give
notice to the other of any notice of violation received by each party. Tenant
shall retain all right, title, and interest in and to the Generator and all
related infrastructure (including, but not limited to, piping, venting, and
metering devices) during the Term, and Landlord hereby disclaims any right,
title, and interest in and to the Generator Equipment.

 

(f)       Temporary Generator. Within ‘10 days after the Commencement Date and
until such time that Landlord causes the Generator Equipment to be installed,
Landlord shall: (i) provide a temporary standby generator (“Temporary
Generator”) to service the freezers and other laboratory equipment located in
the Premises, and (ii) contract with a third party to maintain the Temporary
Generator as per the manufacturer’s standard maintenance guidelines. Landlord
shall have no obligation to provide back-up power or to supervise, oversee, or
confirm that the third party maintaining the Temporary Generator is maintaining
the Temporary Generator as per the manufacturer’s standard guidelines or
otherwise. Tenant expressly acknowledges and agrees that Landlord does not
guaranty that the Temporary Generator will be operational at all times or that
emergency power will be available to the Premises when needed.

 

41.       Miscellaneous.

 

(a)       Notices. All notices or other communications between the parties shall
be in writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

 

(b)       Joint and Several Liability. If and when included within the term
“Tenant,” as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.

 

(c)       Financial Information. As a material inducement for Landlord to enter
into this Lease, Tenant has agreed to provide Landlord with the financial
information set forth in this paragraph within the time periods provided herein,
WITH TIME BEING STRICTLY OF THE ESSENCE. Landlord must receive this information
timely so that it can monitor Tenants financial condition and performance
without any delays. Tenant shall furnish Landlord with true and complete copies
of (I) Tenants most recent audited annual financial statements within 60 days of
the end of each of Tenant’s fiscal years during the Term, (ii) Tenants most
recent unaudited monthly financial statements within 10 days of the end of each
month during the Term, (iii) Tenant’s most recent unaudited quarterly financial
statements within 30 days of the end of each of Tenants first three fiscal
quarters of each of Tenant’s fiscal years during the Term, (iv) within 5
business days after Landlord’s request from time to time, updated business
plans, including cash flow projections and/or pro forma balance sheets and
income statements, all of which shall be treated by Landlord as confidential
information belonging to Tenant, (v) corporate brochures

 

 28 

 

  

and/or profiles prepared by Tenant for prospective investors, and (vi) any other
financial information or summaries that Tenant typically provides to its lenders
or shareholders,

 

(d)       Recordation. Neither this Lease nor a memorandum of lease shall be
filed by or on behalf of Tenant in any public record_ Landlord may prepare and
file, and upon request by Landlord Tenant will execute, a memorandum of (ease.

 

(e)       Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

 

(f)       Not Binding Until Executed. The submission by Landlord to Tenant of
this Lease shall have no binding force or effect, shall not constitute an option
for the leasing of the Premises, nor confer any right or impose any obligations
upon either party until execution of this Lease by both parties.

 

(g)       Limitations on Interest. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenants express intent that all excess amounts theretofore collected by Landlord
be credited on the applicable obligation (or, if the obligation has been or
would thereby be paid in full, refunded to Tenant), and the provisions of this
Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.

 

(h)       Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

 

(i)       Time. Time is of the essence as to the performance of each party’s
obligations under this Lease.

 

(j)       OFAC. Tenant, and all beneficial owners of Tenant, are currently (i)
in compliance with and shall at all times during the Term of this Lease remain
in compliance with the regulations of the Office of Foreign Assets Control
(“OFAC”) of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (ii) not listed
on, and shall not during the Term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation, and (iii) not a
person or entity with whom a U.S. person is prohibited from conducting business
under the OFAC Rules.

 

(k)       Incorporation by Reference. Ali exhibits and addenda attached hereto
are hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

 

(l)       No Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly installment of Base Rent or any
Additional Rent will be other than on account of the earliest stipulated Base
Rent arid Additional Rent, nor will any endorsement or statement on any check or
letter accompanying a check for payment of any Base Rent or Additional Rent be
an accord and satisfaction, Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

 

(m)       Non-Disclosure of Terms. Tenant acknowledges and agrees that the terms
of this Lease are confidential and constitute proprietary information of
Landlord. Disclosure of such terms could adversely affect the

 

 29 

 

  

ability of Landlord and its affiliates to negotiate, manage, and administer
other leases and impair Landlord’s relationship with other tenants. Accordingly,
as a material inducement for Landlord to enter into this Lease, Tenant, and
behalf of itself and its partners, managers, members, officers, directors,
employees, agents, and attorneys, agrees that it shall not intentionally and
voluntarily (a) disclose the terms and conditions of this Lease to any
publication or other media or any tenant or apparent prospective tenant of the
Building or other portion of the Project, or real estate agent or broker, either
directly or indirectly, or (b) post or place on any website or other form of
media, directly or indirectly, any of the terms and conditions of this Lease or
opine or critique Landlord’s management ownership abilities and skills.

 

(n)       Hazardous Activities. Notwithstanding any other provision of this
Lease, Landlord, for itself and its employees, agents and contractors, reserves
the right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall equitably
adjust Tenant’s Share of Operating Expenses in respect of such repairs or
services to reflect that Landlord is not providing such repairs or services to
Tenant.

 

[ Signatures on next page ]

 

 30 

 

  

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day and year first above written.

 

  TENANT:           GENVEC, INC.,     a Delaware corporation             By: /s/
Douglas J. Swirsky (SEAL)   Its: Chief Executive Officer  

 

  LANDLORD:             ARE-MARYLAND NO. 30, LLC,   a Maryland limited liability
company             By: ARE-Maryland No. 29, LLC,       a Maryland limited
liability company,       as its sole member               By: Alexandria Real
Estate Equities, L.P.,         a Delaware limited partnership,         as its
sole member                 By: ARE-QRS CORP.,         a Maryland corporation,  
      general partner

  

  By: /s/ Jennifer Banks (SEAL)



  Name: Jennifer Banks  



  Title: EVP, General Counsel  

 

 31 

 

  

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

 

[t1700563_ex10-28p32.jpg]





 

220-N FLOOR. PLAN

 

 32 

 

  

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

 

Parcel “V-1” in a subdivision known as “Pheasant Run” as per plat thereof
recorded in Plat Book 112 at plat 13224 among the Land Records of Montgomery
County, Maryland, bearing a street address of 910 Clapper Road, Gaithersburg,
Maryland 20879.

 

 33 

 

  

EXHIBIT C TO LEASE

WORK LETTER

 

Landlord shall, at its expense, Deliver the Premises to Tenant in a vacant and
broom clean condition. All electrical systems (including any electrical panels
serving the Premises), base building lighting, water service plumbing fixtures,
life safety, mechanical, and systems distribution fixtures within the Premises
and the Building shall be in good operating order and condition as of the Rent
Commencement Date. Any such work that must be done by Landlord to satisfy the
foregoing shall be defined as “Landlord’s Work.”

 

 34 

 

  

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

 

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made as of this ____ day of
____________, 201_, between ARE-MARYLAND NO. 30, LLC, a Delaware limited
liability company (“Landlord”), and GENVEC, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease Agreement dated as
of November __, 2013 (“Lease”), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

 

Landlord and Tenant hereby acknowledge and agree that the Commencement Date of
the Base Term of the Lease is November , 2013, the Rent Commencement Date is
December 1, 2013 (subject to the Rental Abatement set forth in Section 4(a) of
the Lease), and the expiration date of the Base Term of the Lease shall be
midnight on October 31, 2019. In case of a conflict between the terms of the
Lease and the terms of this Acknowledgement of Commencement Date, this
Acknowledgement of Commencement Date shall control for all purposes.





 

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE under seal to be effective on the date first above written.

 

  TENANT:           GENVEC, INC.,     a Delaware corporation             By:  
(SEAL)   Its:    

 

  LANDLORD:             ARE-MARYLAND NO. 30, LLC,   a Maryland limited liability
company             By: ARE-Maryland No. 29, LLC,       a Maryland limited
liability company,       as its sole member               By: Alexandria Real
Estate Equities, L.P.,         a Delaware limited partnership,         as its
sole member                 By: ARE-QRS CORP.,         a Maryland corporation,  
      general partner

 

  By:   (SEAL)



  Name:    



  Title:    

 

 35 

 

  

EXHIBIT E TO LEASE

Rules and Regulations

 

1.       The sidewalk, entries, and driveways of the Project shall not be
obstructed by Tenant, or any Tenant Party, or used by them for any purpose other
than ingress and egress to and from the Premises.

 

2.       Tenant shall not place any objects, including antennas, outdoor
furniture, etc., in the parking areas, landscaped areas or other areas outside
of its Premises, or on the roof of the Project.

 

3.       Except for animals assisting the disabled, no animals shall be allowed
in the offices, halls, or corridors in the Project.

 

4.       Tenant shall not disturb the occupants of the Project or adjoining
buildings by the use of any radio or musical instrument or by the making of loud
or improper noises.

 

5.       If Tenant desires telegraphic, telephonic or other electric connections
in the Premises, Landlord or its agent will direct the electrician as to where
and how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.

 

6.       Tenant shall not install or operate any steam or gas engine or boiler,
or other mechanical apparatus in the Premises, except as specifically approved
in the Lease. The use of oil, gas or inflammable liquids for heating, lighting
or any other purpose is expressly prohibited. Explosives or other articles
deemed extra hazardous shall not be brought into the Project.

 

7.       Parking any type of recreational vehicles is specifically prohibited on
or about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. Ali vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

 

8.       Tenant shall maintain the Premises free from rodents, insects and other
pests.

 

9.       Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs or who shall in any manner do any act in violation of the
Rules and Regulations of the Project.

 

10.       Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

 

11.       Tenant shall give Landlord prompt notice of any defects in the water,
lawn sprinkler, sewage, gas pipes, electrical lights and fixtures, heating
apparatus, or any other service equipment affecting the Premises.

 

12.       Tenant shall not permit storage outside the Premises, including
without limitation, outside storage of trucks and other vehicles, or dumping of
waste or refuse or permit any harmful materials to be placed in any drainage
system or sanitary system in or about the Premises.

 

13.       All moveable trash receptacles provided by the trash disposal firm for
the Premises must be kept in the trash enclosure areas, if any, provided for
that purpose.

 

14.       No auction, public or private, will be permitted on the Premises or
the Project.

 

 36 

 

  

15.       No awnings shall be placed over the windows in the Premises except
with the prior written consent of Landlord.

 

16.       The Premises shall not be used for lodging, sleeping or cooking or for
any immoral or illegal purposes or for any purpose other than that specified in
the Lease. No gaming devices shall be operated in the Premises.

 

17.       Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.

 

18.       Tenant assumes full responsibility for protecting the Premises from
theft, robbery and pilferage.

 

19.       Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

 37 

 

  

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

 

None except as set forth below:

 

NONE

 

 38 

 

  

EXHIBIT G TO LEASE

NOTIFICATION OF THE PRESENCE OF ASBESTOS CONTAINING MATERIALS

 

This notification provides certain information about asbestos within or about
the Premises at 910 Clapper Road, Gaithersburg, Maryland (“Building”).

 

Historically, asbestos was commonly used in building products used in the
construction of buildings across the country. Asbestos-containing building
products were used because they are fire-resistant and provide good noise and
temperature insulation. Because of their prevalence, asbestos-containing
materials, or ACMs, are still sometimes found in buildings today.

 

Asbestos surveys of the Building have determined that ACMs and/or materials that
might contain asbestos, referred to as presumed asbestos-containing materials or
PACMs, are present within or about the Premises. The surveys found ACMs and/or
PACMs of the types, in the amounts and at the following location(s) in or about
the Premises:

 

Material Description   Material Location 12’ beige floor tile and mastic  
Janitor’s closets and stairwells Tan duct seam sealant   Above ceiling, on main
trunk duct Grey textured paint   Roof, on air handler baffle wall Black duct
seam sealant   Roof, on ducts Mastic beneath 12” white with multi-colored mottle
floor tile   Janitor’s closet by 2nd floor former Intronn Suite Brown expansion
joint caulk   Throughout building

 

Because ACMs and PACMs are present and may continue to be present within or
about the Building, we have hired an independent environmental consulting firm
to prepare an operations and maintenance program (“O&M Program”). The O&M
Program is designed to minimize the potential of any harmful asbestos exposure
to any person within or about the Building. The O&M Program includes a
description of work methods to be taken in order to maintain any ACMs or PACMs
within or about the Building in good condition and to prevent any significant
disturbance of such ACMs or PACMs. Appropriate personnel receive regular
periodic training on how to properly administer the O&M Program,

 

The O&M Program describes the risks associated with asbestos exposure and how to
prevent such exposure through appropriate work practices. ACMs and PACMs
generally are not thought to be a threat to human health unless asbestos fibers
are released into the air and inhaled. This does not typically occur unless (1)
the ACMs are in a deteriorating condition, or (2) the ACMs have been
significantly disturbed (such as through abrasive cleaning, or maintenance or
renovation activities). If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis or cancer)
increases. However, measures to minimize exposure, and consequently minimize the
accumulation of asbestos fibers, reduce the risks of adverse health effects.

 

The O&M Program describes a number of activities that should be avoided in order
to prevent a release of asbestos fibers. In particular, you should be aware that
some of the activities which may present a health risk include moving, drilling,
boring, or otherwise disturbing ACMs. Consequently, such activities should not
be attempted by any person not qualified to handle ACMs.

 

The O&M Program is available for review during regular business hours at
Landlord’s office located at 946 Clapper Road, Gaithersburg, Maryland 20878.

 

 39 

 